Exhibit 10.1

Schedule of Salary Actions for Named Executive Officers

 

Name

   Current
Salary      Increase ($)      Increase (%)     New Salary*  

John D. Finnegan

   $ 1,325,000         —          —       $ 1,325,000   

Richard G. Spiro

     890,000       $ 35,000         3.9 %      925,000   

Paul J. Krump

     770,000         40,000         5.2        810,000   

Dino E. Robusto

     770,000         40,000         5.2        810,000   

Harold L. Morrison, Jr.

     660,000         35,000         5.3        695,000   

 

* Effective as of April 1, 2014